DETAILED ACTION
The action is responsive to the amendment filed on 12/21/2020. Claims 1-20 are pending in the case. Claims 1, 10 and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert W. Holland (Reg. No. 40020) on 03/11/2021.

The application has been amended as follows:

1.	(Currently Amended) An information handling system comprising:
a processor operable to execute instructions that process information;
a touchscreen display interfaced with the processor, the touchscreen display operable to detect touches and report the touches to the processor;
an input device disposed on the touchscreen display and having a predetermined footprint detected as a touch by the touchscreen display and reported to the processor;
a capacitive sensor integrated in the input device and operable to detect touches at the input device; and
a friction member disposed at a bottom surface of the input device and interfaced with the capacitive sensor, the friction member retracting into the input device in response to touch detected by ;
wherein
the capacitive sensor further comprises a proximity sensor that detects end user proximity before an end user touch; and
the friction member retracts at a predetermined proximity.

8.	(Canceled).

9. 	(Currently Amended) The information handling system of Claim 1
the input device communicates to the processor upon detection of the predetermined conditions; and
in response to the predetermined conditions, the processor discards inputs associated with the input device.

10.	(Currently Amended) A method for managing totems disposed on an information handling system touchscreen display, the method comprising:
extending, in response to predetermined conditions, a friction member from a bottom surface of the totem against the touchscreen display, the friction member engaging against the display to resist movement of the totem across the touchscreen display;
detecting, with a capacitive sensor, an end user proximity tobefore an end user touch; and
in response to detecting the proximity before the end user touch, retracting the friction member into the totem.

11.	(Currently Amended) The method of Claim 10 further comprising:
sensing accelerations at the totem; and
 touchscreen display to adapt to display tilt.

12.	(Canceled).

14.	(Currently Amended) The method of Claim 10 further comprising:
detecting removal of an end user touch from the totem; and
in response to the removal, extending the friction member to engage against the touchscreen display.

15.	(Currently Amended) The method of Claim 14 further comprising discarding inputs detected at the touchscreen display after removal of the end user touch as unintended movements associated with the totem.

18.	(Currently Amended) The method of Claim 10 further comprising:
detecting a display angle that exceeds a predetermined threshold; and 
in response to detecting, issuing at warning at the touchscreen display regarding unintended movement of the totem.

19.	(Currently Amended) An information handling system totem input device comprising:
a body having a bottom surface that interacts with a touchscreen display to make touch inputs at the touchscreen display;
one or more friction members disposed at the bottom surface and configured to selectively extend and retract, the one or more friction members when extended increasing frictional resistance to movement of the body against the touchscreen display; and
a capacitive sensor integrated in the body and configured to measure capacitance at the body associated with end user touch, the capacitive sensor selectively extending and retracting the one or  indicating end user proximity to the body before an end user touch.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Dietz et al. (US Patent Pub. No. 20140043242 A1) discloses a stylus that touches a touchscreen where the tip of the stylus have different friction members that extend and retract from the tip in order to alter the friction of the stylus against the screen according to a user selected friction.
Evreinov et al. (US Patent Pub. No. 20160282970 A1) discloses a stylus with a capacitive sensor where the friction of the stylus against a touchscreen display changes as the detected capacitance changes.
 Powell et al. (US Patent Pub. No. 20180074639 A1) discloses a totem knob disposed on the display of a touchscreen device where the knob can be rotated and moved by the user relative to the touchscreen to change displayed values.
Karpfinger et al. (US Patent Pub. No. 20110157056 A1) discloses a touchscreen accessory disposed on the display of a touchscreen and attached to the touchscreen via a frictional member.
Hafenrichter et al. (US Patent Pub. No. 20170225804 A1) discloses a frictional member being extended or retracted by an electromechanical solenoid.
Grant et al. (US Patent Pub. No. 20190012003 A1) discloses a totem knob disposed on the display of a touchscreen device where the knob contains a capacitive sensor and the touchscreen device contains an accelerometer.
Zeliff et al. (US Patent Pub. No. 20150220178 A1) discloses multitouch tools that disposed on the display of a touchscreen and can be used to change aspects of the UI displayed on the touchscreen.
Arnold et al. (US Patent No. 10705629 B1) discloses a totem knob attached to a touchscreen via magnets where the user can rotate the knob to change values and aspects of a UI displayed on the touchscreen.
.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.